UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6276



FRANKLIN WHITFIELD,

                Petitioner - Appellant,

          v.


ANTHONY HATHAWAY, III,

                Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (1:07-cv-00453-PTS)


Submitted:   April 17, 2008                 Decided: April 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklin Whitfield, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Franklin Whitfield seeks to appeal the magistrate judge’s

order* denying relief on his 28 U.S.C. § 2254 (2000) petition.                The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner   satisfies    this   standard    by

demonstrating    that    reasonable       jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court     is       likewise   debatable.      See   Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Whitfield has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     DISMISSED




      *
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C. § 636(c) (2000).

                                       - 2 -